          Case 2:21-cv-01112-MJH Document 19 Filed 09/07/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA

 B.P. a minor, by and through their parent,
 L.P. et al.
                                                 CASE NO. 2:21-CV-1112-MJH
               Plaintiffs

               v.

 NORTH ALLEGHENY SCHOOL
 DISTRCT, et al.

               Defendants

                                              ORDER

       AND NOW, on this 7th day of September 2021, upon review of Plaintiffs’ Notice of

Motion to Withdraw its Motion to Compel (ECF 13-14), it is hereby ORDERED, ADJUDGED,

and DECREED that said Motion is withdrawn and no further action will be taken on said

Motion.

IT IS SO ORDERED.



                                                   ___________________________________
                                                   THE HONORABLE MARILYN J. HORAN
